OPINION OP THE COURT. HANNA, C. J.  [1] (after stating the facts as above). Appellee contends that no exception was made in the court below to the findings or the judgment; that therefore there is nothing to review in this court. This case was tried to the court without a jury, and, as contended by appellee, it is well settled that when there is a trial by the court, without a jury, the findings of fact are- conclusive, and are not subject to- review as erroneous or defective in, the absence of proper exceptions thereto, which need not be formal, however. Under our statute, the complaining party is required in some manner to call the attention of the trial court to the claimed error, and give that court an opportunity either to avoid or correct the same. Wallis v. Mulligan, 20 N. M. 328, 148 Pac. 500. See, also, 3 Corpus Juris, 933 et seq., where the general rule and exceptions thereto are referred to. We will consider such assignments of error as were properly called to the attention of the trial court.  [2] Upon the opening of plaintiff’s case, the defendants (appellants here) moved that all evidence as to the alleged parol contract be excluded. This contention was based upon the fact that the amended complaint disclosed that the contract in question was in fact a parol one; it being urged that under the statute of frauds no evidence thereof was admissible. The overruling-of the defendants’ motion in this respect and the subsequent admission of evidence is made the basis of the first assignment of error. It is contended by appellee that the statute of frauds was not available to the appellants as a defense because it had not been specially pleaded. It is not necessary for us to determine this question, however, as it is not one concerning the sufficiency of the pleadings. By the complaint it is set up that there was a part performance of the contract; that the plaintiff had entered into possession of the land in question, made valuable improvements, paid taxes, and in every way exercised ownership over the land. By the English rule, generally adopted by the text-books, possession of the land delivered by the vendor in pursuance of a parol contract is in itself sufficiently an act of part performance to take the case out of the statute. This rule has not been universally adopted in this country, but the American rule, as laid down in 36 Cyc. 654, is that possession in pursuance of a parol contract for the sale of lands, together- with payment, in full or in part, of the purchase price, is recognized in nearly all jurisdictions as sufficient part performance to take the ease out of the statute of frauds. In the instant .case we have as well the payment of taxes and the making of valuable improvements upon the land in question, ■which are further elements frequently given consideration by the authorities as influential in -determining whether or not the case is within the statute. We therefore conclude that the facts sqt up by the complaint in this case do not disclose that the contract in question was within the statute of frauds. Our conclusion in this respect makes it unnecessary to give further consideration to the other assignments of error having to do with the admission of testimony concerning the contract, the objection to the admission of which evidence is all predicated upon the ground that the contract in question was within the statute of frauds. Other questions are raised as to the sufficiency of the evidence, the question of laches, and upon the ground that the contract in question was in conflict with the federal homestead laws. We have considered these questions, but do not desire to lengthen this opinion by .a full discussion thereof, and we deem it sufficient to say that we find.no merit in them. The judgment of the lower court is therefore affirmed, and it is so ordered. PareeR and Roberts, J.J., concur.